Citation Nr: 0905286	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement for service connection for disability of the 
upper back.

2.  Entitlement for service connection for a disorder causing 
tingling of the hands.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from September 1978 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  A transcript of the 
hearing is of record.  At the hearing, previously appealed 
issues of service connection for memory loss and insomnia 
were withdrawn by the Veteran.  38 C.F.R. § 20.204 (2008).

The Veteran contends that he injured his cervical spine while 
in combat.  Specifically, the Veteran contends that while on 
a combat mission, he repelled out of a helicopter and landed 
the wrong way, which injured his lumbar and cervical spine.  
The Board notes that the Veteran is service connected for 
lumbar spine disc disease, but as secondary to his service-
connected bilateral pes planus, and not because of an injury 
received in service.  

Additionally, the Board notes that a report of contact dated 
in August 2008 shows that the Veteran reported that surgery 
records for November 2002 and November 2004 from his private 
physician, S.P., M.D., for which he previously submitted a 
release in December 2004, did not need to be obtained as they 
did not relate to the appeal.  However, the Board notes that 
a record from Dr. S.P. dated in November 2008 indicates that 
the Veteran underwent surgery on his cervical spine in 
November 2004.  Because the case is being remanded, the Board 
finds that it would be beneficial for the previously 
identified records from Dr. S.P., and any additional medical 
records, to be obtained and associated with the claims file.  

Furthermore, while the Veteran has been scheduled for several 
VA spine examinations, none of them contains a nexus opinion 
as to whether any in-service injury could have caused any 
disability of the upper back.  The Board notes that at a VA 
spine examination in March 2007, the examiner opined that the 
Veteran's degenerative disc disease of the cervical spine was 
most likely related to underlying intrinsic predisposition to 
disc disease.  However, this examination did not contain an 
opinion as to the effect, if any, that the Veteran's claimed 
in-service injury could have had on the development of 
degenerative disc disease.  Moreover, while the examiner 
noted review of the claims file, it was also noted that 
service treatment records (STRs) were not reviewed.  The 
Board therefore also finds that a new VA spine examination 
should be scheduled to determine whether the Veteran's 
degenerative disc disease of the cervical spine is related to 
any in-service injury.  An examination is especially 
necessary in light of the fact that the Veteran's medical 
evaluation board (MEB) examination in December 1991 showed 
that his spine was within normal limits.  On remand, the 
examiner should express on opinion on the MEB finding and the 
Veteran's subsequent development of degenerative disc disease 
of the cervical spine.  

The Veteran should also be scheduled for a neurological 
examination to determine if the tingling in his hands is 
related to cervical spine nerve impingement.  If the Veteran 
has cervical spine nerve impingement, the examiner should 
explain whether it is the result of his degenerative disc 
disease of the cervical spine, or the result of surgeries on 
his cervical spine.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record, including the 
records from Dr. S.P as identified in 
December 2004.  The AOJ should request 
that the Veteran provide more specific 
information concerning his contended 
combat injury in 1991, such as what 
month it occurred, what unit he was 
assigned to when it occurred, what 
location it occurred, or any other 
identifying details.  The AOJ should 
also inform the Veteran that he can 
submit buddy statements to help 
corroborate his participation in 
combat.  The AOJ should then obtain the 
Veteran's service personnel records.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the 
above-requested development, the 
Veteran should be scheduled for a VA 
spine examination to provide an opinion 
as the etiology of the Veteran's 
degenerative disc disease of the 
cervical spine.  The claims file, 
including the Veteran's STRs and 
personnel records, should be carefully 
reviewed by the examiner.  The examiner 
should also take a detailed medical 
history from the Veteran.  The examiner 
should express an opinion as to the 
medical probabilities that any current 
upper back/neck disability is related 
to military service.  The opinion 
should include comment on the MEB 
finding in December 1991 and the 
Veteran's subsequent development of 
degenerative disc disease of the 
cervical spine.  

The Veteran should be scheduled for a 
neurological examination to determine 
whether the Veteran has cervical spine 
nerve impingement as a result of his 
degenerative disc disease of the 
cervical spine, or surgeries that the 
Veteran had on his cervical spine, that 
causes tingling in his hands, or 
whether the Veteran has any other 
disorder that causes his symptoms, and 
for any disorder identified, an opinion 
as to the etiology of the disorder(s) 
should be provided.  

Specifically, the examiner(s) should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any upper 
back/neck disability, including 
degenerative disc disease of the 
cervical spine is related to his 
military service, and whether any 
disability causing tingling of the 
hands is related to cervical nerve 
impingement due to his degenerative 
disc disease or cervical spine 
surgeries, or otherwise related to his 
military service.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination reports comply with 
this remand and answers the questions 
presented in the AOJ's examination 
request.  The examination reports should 
indicate that the examiner(s) reviewed 
the Veteran's claims file, including his 
STRs and personnel records.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

